Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 11 the pump assembly for an aircraft engine as claimed including specifically the first pump stage and the second pump stage disposed radially with respect to each other, the at least first and second pump stages including respective pairs of intermeshing rotating components disposed respectively in the first pump chamber and the second pump chamber of the casing, the pairs of rotating components mounted for rotation about respective rotational axes relative to the casing via at least one shaft of the first pump stage and at least one shaft of the second pump stage radially spaced apart with respect to each other in a direction transverse to the respective rotational axes, the pairs of rotating components each including a driving rotating component transmitting torque to a driven rotating component by mutual engagement; and a transmission drivingly engaging the pairs of rotating components of the first and second pump stages by coupling to the at least one shaft of the first pump stage and the at least one shaft of the second pump stage, wherein the at least one shaft of the first pump stage is a drive shaft of the pump assembly and the at least one shaft of the second pump stage is a driven shaft of the pump assembly, the drive shaft receiving, during operation of the pump assembly, workload from a power source external to the pump assembly, the second pump stage receiving the workload from the first pump stage in serial driving engagement with the second pump stage via the transmission (emphasis added) is not shown or rendered obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance: regarding claim 16 a gear pump assembly as claimed including specifically a first pump stage including a first pair of intermeshing gears in fluid-structure interaction with the first fluid path and mounted into the first pump chamber for rotation about respective rotation axes via a first shaft and a second shaft mounted to the housing, the first pair of intermeshing gears including a driving gear transmitting torque to a driven gear by mutual engagement; at least a second pump stage, the first pump stage and the at second pump stage disposed radially with respect to each other, the second pump stage including a second pair of intermeshing gears in fluid-structure interaction with the second fluid path and mounted into the second pump chamber for rotation about respective rotation axes via a third and a fourth shafts mounted to the housing, the rotation axes of the first and the second pair of intermeshing gears radially spaced apart with respect to each other, the second pair of intermeshing gears including a driving gear transmitting torque to a driven gear by mutual engagement; a transmission drivingly engaging one of the first and second shafts to one of the third and fourth shafts, and a power input gear mounted on one of the first the power input gear operatively engageable to a power source to transmit torque to the first pump stage, the second pump stage mounted in mechanical cascade with the first pump stage, the second pump stage receiving the torque via the first pump stage in serial driving engagement with the second pump stage (emphasis added) is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S COMMENT
	Specification
The amendment to the specification received on July 13, 2022 is acceptable.  The specification objections are hereby withdrawn.
Response to Arguments
The amendment to claims 16 and 20 has resolved the 112(d) rejection, which is hereby withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746